Dissenting Opinion by
Hoffman, J.:
I cannot accept the view of the majority that the plant manager’s testimony that he saw “co-defendant *338Stone come into the building, carry on a conversation with [appellant], shake hands with [appellant] in an ‘unusual' manner, and then leave the building," is sufficient to support a finding, beyond a reasonable doubt, that appellant transferred the two packets of marijuana to Stone and received payment in return. Cf. Commonwealth v. Simione, 447 Pa. 473, 291 A. 2d 764 (1972).
Therefore, I would vacate the judgment of sentence and discharge the appellant.